Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 1 of 27




      EXHIBIT 2
  FILED UNDER SEAL
                        Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 2 of 27


FCIR - All Other Events
eReport PSR297-16



 Date and Time *        02/06/16 21:20
                                                                                   Crew Base      JFK                Emergency              No
 Title of Report        Customer Disturbance                                                                         Declared


 Check Box to Send this FCIR to ALPA          □                                    Red Eye      Red Eye               ATC Priority
                                                                                                                      Given
                                                                                                                                         ATC Priority      □
 Narrative


 Event/Concer               During the boarding process it was brought to my attention by the F1 that the passenger in 23F was
 n Description*             being rude and not cooperative. The F3 claimed that the passenger seemed to be intoxicated. The FAs
                            requested her removal from the flight because they feared an escalation of the problem once airborne. I
                            consulted with the GSC after he had spoken to the passenger and he confirmed that although she was
                            behaving rudely he didn't think it would be a problem for the flight. He said she was probably fall asleep
                            in flight and that things will be ok.The flight attendants, however, did not feel comfortable with the
                            passenger and wanted her removed. Based on the information given to me I told the GSC to remove the
                            passenger. Once requested to leave the airplane the passenger refused to leave and the GSC had to
                            eventually call the police, who came onboard and removed her from the flight. Once she was off the
                            aircraft I was able to see from the cockpit window that she was being confrontational with the police as
                            well.




 Recommendation
 s

 Event/Concern Details

 Flight Event Type       Customer                        Significant                                            Customer                 Level 1
                         Disturbance                     Weather                                                Disturbance Level


 Effect on Flight        Flight Delayed                  Runway Condition                                       Security
                                                                                                                Requested
                                                                                                                                   □

 Code Given to                                           RTO Speed                                              Smoke/Fumes
 Inflight Crew:                                                                                                 /
                                                                                                                Mist/Haze/Odo
                                                                                                                r

 Check All that Apply

        Medlink            □           Emergency
                                       Equipment
                                                         □             EMS             □

        EMK                □           Customer Intox


 Captain's Emergency
 Authority

        Deviation ATC     □             Cabin Prep       □             Emergency
                                                                       Descent
                                                                                       □

        Overweight
        Landing
                          □             InflightEngine
                                        Shutdown
                                                         □             Emergency Evac
                                                                                       □
 Flight Information

Generated by SMS for Gentile, Gioia at 08 May 2019 12:23.                                                                                    Page 1 of 2


                                                                                  JB 000633
                                                CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                     Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 3 of 27


FCIR - All Other Events
eReport PSR297-16


 Flight No        358                            Departure Point   BUR           Destination Point   JFK



 Tail No          N570JB                         Diversion/Offli                 Follow-Up
                                                 ne City                         Requested



 Author First     Evangelos                      Aircraft Type     Airbus A320   Operation Type      Scheduled
 Name



 Author Last
 Name




 Author
 Position
                  Constantinou




                  Captain
                                                 Crewmember ID




                                                 Contact Number
                                                                   -             CA Name




                                                                                 FO Name
                                                                                                     Evangelos
                                                                                                     Constantinou



                                                                                                     Jahan Hamid




Generated by SMS for Gentile, Gioia at 08 May 2019 12:23.                                                     Page 2 of 2


                                                                              JB 000634
                                            CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                      Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 4 of 27


APT - Airport Customer/Station Incident
eReport AP-CIR529-16



  First Name


  Date & Time


 Narrative
                  Fatima


                  02/07/16
                  02:09
                                     Last Name      Wachuku

                                      Brief Description
                                                                       Crewmember ID

                                                                                            -                  Statio
                                                                                                               n

                                                            Customer was removed off of aircraft per inflight request
                                                                                                                                             Occurrence No


                                                                                                                                      Investigation Required




  Event Facts/Concern Description
 During another incident that was happening onboard, inflight asked GSC Mike to go to the front of the aircraft regarding another customer incident
 involving Ms. Wachuku. GSC asked inflight what the situation was. Inflight took GSC into flight deck and said that the customer pushed the number 2
  inflight and then said that the customer began calling her a "racist". Inflight number 2 did not say anything else except that she wanted the customer
 off of the aircraft. GSC spoke with customer who was standing in the front galley and asked her what happened. Customer said that she had two
 bags in her hand she was trying to put them in the overhead. She was having troubles putting it and the number 2 inflight approached her and told
 her to use a different bin even though there was space in many bins. Customer stumbled and accidently backed into the number 2 inflight. The
 number 2 inflight began arguing with customer saying to her "you purposefully pushed me". Customer tried to explain to inflight that she did not then
 said to the number 2 that she is being "racist".

 GSC asked the inflight if she can travel because customer did not seem to be a threat and was really nice and compliant.
 Inflight did not want her on board so she was removed off of aircraft and was put on tomorrow nights flight out of BUR.

 Event Details



                Event Type                       Customer Issue/Non-                                 External Authorities              Internal Resources
                                                 Injury

                If Customer                      Other
                                                                                                   Airport Authority
                                                                                                                            □        BlueWatch

                Issue/Non-Injury,
                please select from
                                                                                                   CBP
                                                                                                                            □        Leadership

                the following
                                                                                                   DEA                      □        Medlink                □
                                                                                                   Doctor                   □
                                                                                                   EMT                      □
                Event Location                    Other                                            FAA                      □
                Physical/Property Damage?         No                                               FAM
                                                                                                                            □
                Compensation Provided?            No
                                                                                                   Nurse
                                                                                                                            □
                Compensation
                                                                                                   OAL
                                                                                                                            □
                                                                                                                            □
                Type                                                                               Police
                Compensation Value
                                                                                                   TSA
                                                                                                                            □
                Declined Assistance?                                                               Other
                                                                                                                            □
                CRO Involved?

                CRO Report #

 Customer/Witness Information




Generated by SMS for Gentile, Gioia at 08 May 2019 12:26.                                                                                   Page 1 of 6


                                                                                 JB 000635
                                               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                      Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 5 of 27


  APT - Airport Customer/Station Incident
  eReport AP-CIR529-16



O19665-16




 Generated by SMS for Gentile, Gioia at 08 May 2019 12:26.                        Page 2 of 6


                                                                               JB 000636
                                             CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                     Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 6 of 27


APT - Airport Customer/Station Incident
eReport AP-CIR529-16




Generated by SMS for Gentile, Gioia at 08 May 2019 12:26.                        Page 3 of 6


                                                                              JB 000637
                                            CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                     Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 7 of 27


APT - Airport Customer/Station Incident
eReport AP-CIR529-16

                                Customer                                                    Witness

     Name (Last, First)   Wachuku, Fatima                       Name (Last, First)   Saba, Mike

     Sex                  Female                                Sex                  Male




                          -
     Address                                                    Address

     City                                                       City

     State
                          ■                                     State




                          -
     Country              United States of America (USA)        Country

     Zip                                                        Zip

     Telephone Number                                           Telephone Number




                                                                                     -
     PNR Number           SJTULB                                Witness Type

     Seat Assignment      15A                                   Crewmember ID
                                                                (If Applicable)

     Flight No            358                                   PNR Number
                                                                (If Applicable)
     Departure            BUR

     Destination          JFK

     Tail No              N570JB

Additional Information




Generated by SMS for Gentile, Gioia at 08 May 2019 12:26.                                             Page 4 of 6


                                                                              JB 000638
                                            CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                        Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 8 of 27


APT - Airport Customer/Station Incident
eReport AP-CIR529-16


      Description of                                        Was Emergency                         Medlink:
      Injury/Incident                                       Treatment
                                                            Provided?
                                                                                                  Medlink
      Actions Taken                                                                               Contacted
      (Check all that
      apply)                                                If yes, provide the following         Medlink report
                                                            information, if applicable:           number, if
                                                                                                  applicable


                                                            Emergency                             Guidance from
                                                            Treatment                             Medlink advisor
                                                            Provider:



      In the event of a death please let                    Taken to Hospital
      Systems Operations know the
      following details immediately:


                                                            Hospital Name:
      Authority
      Informed
                                                                                                  Medical
                                                                                                  equipment/supplie
      Was an ATC                                            Hospital phone
                                                                                                  s used:
      emergency                                             number:
      declared?


                                                            Explain if
                                                            Emergency
                                                            Treatment Denied

       Onboard Medical                                                                      Crew info:
       Assistance provided by:
                                                                                            Captain:
       Name:
                                                                                            First Officer:
       License number:
                                                                                            Flight Attendant 1:

       PNR:                                                                                 Flight Attendant 2:

       Email:                                                                               Flight Attendant 3:


                                                                                            Flight Attendant 4:




Generated by SMS for Gentile, Gioia at 08 May 2019 12:26.                                                     Page 5 of 6


                                                                              JB 000639
                                            CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                     Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 9 of 27


APT - Airport Customer/Station Incident
eReport AP-CIR529-16




Generated by SMS for Gentile, Gioia at 08 May 2019 12:26.                        Page 6 of 6


                                                                              JB 000640
                                            CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                    Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 10 of 27


APT - Airport Customer/Station Incident
eReport AP-CIR528-16



  First Name


  Date & Time


 Narrative
                  02/07/16
                  01:49
                                     Last Name

                                                   -
                                     Brief Description
                                                                         Crewmember ID

                                                                                             -                  Statio
                                                                                                                n

                                                              Customer was forcefully removed and arrested off of aircraft
                                                                                                                                        Occurrence No


                                                                                                                                 Investigation Required




  Event Facts/Concern Description
 Crewmember Jose was onboard in the rear galley speaking with the number 2 and 3 inflight. CM Jose requested for GSC to come onboard. GSC
 from BUR Mike went onboard and the number 3 inflight said that there was a customer that seemed intoxicated sitting in seat 24F. GSC asked the
 number 3 why she thought the customer seemed intoxicated and the inflight said because she was an "incoherent". GSC went to speak with
 customer and asked for her boarding pass. Customer seemed to be a little off but did not seem intoxicated or smell of alcohol. GSC asked customer
 a few more questions and asked her to put her seatbelt on and to put her bag underneath the seat in front her. Customer complied. GSC spoke with
 inflight and said that the customer complied and is able to fly. Inflight wanted her off. Another GSC was called onboard, Ram. GSC Ram asked the
 customer to please come off the aircraft and customer refused to come off. Customer then stood in the middle of the aisle by rows 9 and 10. She
 also began dropping her stuff along the aisles. GSC Ram then called GSC Mike and asked him to call local LEOs. Local LEOs come onboard and
 she was not Complying with them shouting and refused to get off. LEOs had to use force and she began to kick her legs and throw her arms hitting
 one of the officers. The LEOs carried her off the aircraft and arrested her. LEOs asked Ram and Mike for a statement regarding the customer.

 Event Details



                Event Type                       Customer Issue/Non-                                  External Authorities         Internal Resources
                                                 Injury
                                                                                                    Airport Authority        ~   BlueWatch
                If Customer                      Disruptive
                Issue/Non-Injury,
                please select from
                                                 Customer
                                                 Security
                                                                                                    CBP
                                                                                                                             □   Leadership

                the following

                                                 Safety                                             DEA                      □   Medlink                □
                                                 Customer Appears                                   Doctor                   □
                                                 Intoxicated
                                                                                                    EMT                      □
                Event Location                   Other                                              FAA
                                                                                                                             □
                Physical/Property Damage?        No                                                 FAM
                                                                                                                             □
                Compensation Provided?           No
                                                                                                    Nurse
                                                                                                                             □
                Compensation
                                                                                                    OAL
                                                                                                                             □
                Type                                                                                Police                   ~
                Compensation Value
                                                                                                    TSA                      ~
                Declined Assistance?                                                                Other
                                                                                                                             □
                CRO Involved?                    Yes

                CRO Report #

 Customer/Witness Information




Generated by SMS for Gentile, Gioia at 08 May 2019 12:26.                                                                               Page 1 of 6


                                                                                JB 000641
                                              CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                     Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 11 of 27


  APT - Airport Customer/Station Incident
  eReport AP-CIR528-16



O19664-16




 Generated by SMS for Gentile, Gioia at 08 May 2019 12:26.                        Page 2 of 6


                                                                               JB 000642
                                             CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                    Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 12 of 27


APT - Airport Customer/Station Incident
eReport AP-CIR528-16




Generated by SMS for Gentile, Gioia at 08 May 2019 12:26.                        Page 3 of 6


                                                                              JB 000643
                                            CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                    Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 13 of 27


APT - Airport Customer/Station Incident
eReport AP-CIR528-16

                                Customer                                                    Witness

     Name (Last, First)                                         Name (Last, First)   Delgadillo, Ramiro

     Sex                  Female                                Sex                  Male




                          -
     Address                                                    Address

     City                                                       City

     State
                          ■                                     State




                          -
     Country              United States of America (USA)        Country

     Zip                                                        Zip

     Telephone Number                                           Telephone Number




                                                                                     -
     PNR Number           ZGHRJZ                                Witness Type         Crewmember

     Seat Assignment      24F                                   Crewmember ID
                                                                (If Applicable)

     Flight No            358                                   PNR Number
                                                                (If Applicable)
     Departure            BUR

     Destination          JFK

     Tail No              N570JB

Additional Information




Generated by SMS for Gentile, Gioia at 08 May 2019 12:26.                                                 Page 4 of 6


                                                                              JB 000644
                                            CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                    Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 14 of 27


APT - Airport Customer/Station Incident
eReport AP-CIR528-16


      Description of       Other                            Was Emergency                         Medlink:
      Injury/Incident                                       Treatment
                                                            Provided?
                                                                                                  Medlink
      Actions Taken        Assistance from                                                        Contacted
      (Check all that      Crewmembers
      apply)                                                If yes, provide the following         Medlink report
                                                            information, if applicable:           number, if
                                                                                                  applicable


                                                            Emergency                             Guidance from
                                                            Treatment                             Medlink advisor
                                                            Provider:



      In the event of a death please let                    Taken to Hospital
      Systems Operations know the
      following details immediately:


                                                            Hospital Name:
      Authority
      Informed
                                                                                                  Medical
                                                                                                  equipment/supplie
      Was an ATC                                            Hospital phone
                                                                                                  s used:
      emergency                                             number:
      declared?


                                                            Explain if
                                                            Emergency
                                                            Treatment Denied

       Onboard Medical                                                                      Crew info:
       Assistance provided by:
                                                                                            Captain:
       Name:
                                                                                            First Officer:
       License number:
                                                                                            Flight Attendant 1:

       PNR:                                                                                 Flight Attendant 2:

       Email:                                                                               Flight Attendant 3:


                                                                                            Flight Attendant 4:




Generated by SMS for Gentile, Gioia at 08 May 2019 12:26.                                                     Page 5 of 6


                                                                               JB 000645
                                             CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                    Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 15 of 27


APT - Airport Customer/Station Incident
eReport AP-CIR528-16




Generated by SMS for Gentile, Gioia at 08 May 2019 12:26.                        Page 6 of 6


                                                                              JB 000646
                                            CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                    Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 16 of 27


APT - Airport Customer/Station Incident
eReport AP-CIR527-16



  First Name


  Date & Time


 Narrative
                  Kiarke


                  02/07/16
                  00:58
                                     Last Name     Barrett

                                     Brief Description
                                                                       Crewmember ID


                                                             Customer Removed
                                                                                          -                  Statio
                                                                                                             n
                                                                                                                                          Occurrence No


                                                                                                                                  Investigation Required




  Event Facts/Concern Description
 Customer Fatima Wachuku bumped inflight inadvertently she stated and inflight felt customer Fatima bumped her on purpose. Verbal dispute
 happened and inflight did not feel comfortable with customer Wachuku on board. I spoke with customer Wachuku about the incident and advised
 customer that JetBlue is not a racist airline. Customer Wachuku continued to make racial statements and I advised customer if she felt that way
 about JetBlue she can gladly fly another airline. Customer was also upset that she was not given a hotel for the night.

 Event Details



                Event Type                       Customer Issue/Non-                              External Authorities              Internal Resources
                                                 Injury

                If Customer
                                                                                                 Airport Authority
                                                                                                                         □        BlueWatch
                                                                                                                                                         □
                Issue/Non-Injury,
                please select from
                                                                                                 CBP
                                                                                                                         □        Leadership             ~
                the following
                                                                                                 DEA                     □        Medlink                □
                                                                                                 Doctor                  □
                                                                                                 EMT                     □
                Event Location                   On Aircraft - Outbound -
                                                 Return to Gate
                                                                                                 FAA                     □
                Physical/Property Damage?        No                                              FAM                     □
                Compensation Provided?           No                                              Nurse                   □
                Compensation
                                                                                                 OAL                     □
                                                                                                                         □
                Type                                                                             Police
                Compensation Value
                                                                                                 TSA
                                                                                                                         □
                Declined Assistance?             No                                              Other
                                                                                                                         □
                CRO Involved?

                CRO Report #

 Customer/Witness Information




Generated by SMS for Gentile, Gioia at 08 May 2019 12:27.                                                                                Page 1 of 6


                                                                                JB 000647
                                              CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                     Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 17 of 27


  APT - Airport Customer/Station Incident
  eReport AP-CIR527-16



O19663-16




 Generated by SMS for Gentile, Gioia at 08 May 2019 12:27.                        Page 2 of 6


                                                                               JB 000648
                                             CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                    Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 18 of 27


APT - Airport Customer/Station Incident
eReport AP-CIR527-16




Generated by SMS for Gentile, Gioia at 08 May 2019 12:27.                        Page 3 of 6


                                                                              JB 000649
                                            CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                    Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 19 of 27


APT - Airport Customer/Station Incident
eReport AP-CIR527-16

                                Customer                                             Witness

     Name (Last, First)   Wachuku,Fatima                        Name (Last, First)

     Sex                  Female                                Sex

     Address                                                    Address

     City                                                       City

     State                                                      State

     Country                                                    Country

     Zip                                                        Zip

     Telephone Number                                           Telephone Number

     PNR Number           SJTULB                                Witness Type

     Seat Assignment                                            Crewmember ID
                                                                (If Applicable)

     Flight No            358                                   PNR Number
                                                                (If Applicable)
     Departure            BUR

     Destination          JFK

     Tail No              N570JB

Additional Information




Generated by SMS for Gentile, Gioia at 08 May 2019 12:27.                                      Page 4 of 6


                                                                              JB 000650
                                            CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                    Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 20 of 27


APT - Airport Customer/Station Incident
eReport AP-CIR527-16


      Description of                                        Was Emergency                         Medlink:
      Injury/Incident                                       Treatment
                                                            Provided?
                                                                                                  Medlink
      Actions Taken                                                                               Contacted
      (Check all that
      apply)                                                If yes, provide the following         Medlink report
                                                            information, if applicable:           number, if
                                                                                                  applicable


                                                            Emergency                             Guidance from
                                                            Treatment                             Medlink advisor
                                                            Provider:



      In the event of a death please let                    Taken to Hospital
      Systems Operations know the
      following details immediately:


                                                            Hospital Name:
      Authority
      Informed
                                                                                                  Medical
                                                                                                  equipment/supplie
      Was an ATC                                            Hospital phone
                                                                                                  s used:
      emergency                                             number:
      declared?


                                                            Explain if
                                                            Emergency
                                                            Treatment Denied

       Onboard Medical                                                                      Crew info:
       Assistance provided by:
                                                                                            Captain:
       Name:
                                                                                            First Officer:
       License number:
                                                                                            Flight Attendant 1:

       PNR:                                                                                 Flight Attendant 2:

       Email:                                                                               Flight Attendant 3:


                                                                                            Flight Attendant 4:




Generated by SMS for Gentile, Gioia at 08 May 2019 12:27.                                                     Page 5 of 6


                                                                              JB 000651
                                            CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                    Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 21 of 27


APT - Airport Customer/Station Incident
eReport AP-CIR527-16




Generated by SMS for Gentile, Gioia at 08 May 2019 12:27.                        Page 6 of 6


                                                                              JB 000652
                                            CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                        Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 22 of 27


FCIR - All Other Events
eReport PSR299-16



 Date and Time *         02/06/16 21:20
                                                                                    Crew Base      JFK                 Emergency             No
 Title of Report         Customer Disturbance                                                                          Declared


 Check Box to Send this FCIR to ALPA          □                                     Red Eye      Red Eye                ATC Priority
                                                                                                                        Given
                                                                                                                                          ATC Priority      □
 Narrative


 Event/Concer                The F2 claimed that a passenger in 15A had a confrontation with her and called her "racist". The
 n Description*              passenger had requested the FA's name and information to file a complaint to JetBlue. I consulted with
                             the F2 in private and she explained the situation to me and told me she refused to work this flight unless
                             the passenger was removed. I consulted with the GSC after he had talked to the passenger and he
                             agreed it was best to remove her from the airplane.




 Recommendation              CRO available to de escalate the situation
 s

 Event/Concern Details

 Flight Event Type       Customer                         Significant                                             Customer                Level 1
                         Disturbance                      Weather                                                 Disturbance Level


 Effect on Flight        Flight Delayed                      Runway Condition                                     Security
                                                                                                                  Requested
                                                                                                                                    □

 Code Given to                                               RTO Speed                                           Smoke/Fumes
 Inflight Crew:                                                                                                  /
                                                                                                                 Mist/Haze/Odo
                                                                                                                 r

 Check All that Apply

        Medlink            □           Emergency
                                       Equipment
                                                         □              EMS             □

        EMK                □           Customer Intox    □
 Captain's Emergency
 Authority

        Deviation ATC      □            Cabin Prep       □              Emergency
                                                                        Descent
                                                                                        □

        Overweight
        Landing
                           □            InflightEngine
                                        Shutdown
                                                         □              Emergency Evac   □
 Flight Information




Generated by SMS for Gentile, Gioia at 08 May 2019 12:27.                                                                                     Page 1 of 2


                                                                                  JB 000653
                                                CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                    Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 23 of 27


FCIR - All Other Events
eReport PSR299-16


 Flight No        358                            Departure Point   BUR           Destination Point   JFK



 Tail No          N570JB                         Diversion/Offli                 Follow-Up
                                                 ne City                         Requested



 Author First     Evangelos                      Aircraft Type     Airbus A320   Operation Type      Scheduled
 Name



 Author Last
 Name




 Author
 Position
                  Constantinou




                  Captain
                                                 Crewmember ID




                                                 Contact Number
                                                                   -             CA Name




                                                                                 FO Name
                                                                                                     Evangelos
                                                                                                     Constantinou



                                                                                                     Jahan Hamid




Generated by SMS for Gentile, Gioia at 08 May 2019 12:27.                                                     Page 2 of 2


                                                                              JB 000654
                                            CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                       Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 24 of 27


IIR - Inflight Customer Service Statement
eReport ICSS178-16


Date and
Time

First Name


Last Name
                02/06/16 21:15


                Lisa


                Hill
                                          CM ID


                                          Crew Base

                                          Inflight
                                          Team
                                                          -JFK


                                                           Stephanie
                                                           Efaplomatides
                                                                                     Tail No


                                                                                     Aircraft
                                                                                     Type

                                                                                     Flight No
                                                                                                     Airbus A320


                                                                                                     358
                                                                                                                               Departure


                                                                                                                               Destination


                                                                                                                               Diversion
                                                                                                                                                BUR


                                                                                                                                                JFK



                                                                                                                               City
                                          Leader
Title/Brief     Flt 358
Description

 Narrative
     Document specific actions associated with the incident
     This form is a LEGAL document
     Omit personal feelings and opinions
     If multiple incidents occurred during the flight, submit a SEPARATE report for each
    one

   Service Failure/Customer Statement                Crewmember related
   Type


  Event/Concern Description
 Customer in 2D advises me of his allergy to dogs. There is an ESAN in his row & he requests to be moved. I called to the back galley requesting the
 assistance of the gate agent who had boarded the a/c from the back. i was informed by the #3, Nicole, that there was an intoxicated customer on
 board. She asked me my thoughts & I stated, per the FARs, we do not accept intoxicated customers. I hung up the phone & relayed the information
 to the captain who agreed. I did not witness any of the intoxicated female's initial actions or conversations as she was seated in row 23 (not her
 assigned seat) & I was in the front galley. Nicole told me it was difficult to assess the situation because there was a male customer sitting with her
 who kept answering for her & advising her to do what she was told to do. I later recognized him from the boarding process. He told me there was a
 mix-up they were not seated together. I told him to take his assigned seat & we would work it out later (there were only 80 pax on the flt). He did not
 sit in his assigned seat. They picked a row in the back of the plane. Later, when they both in the process of being escorted off the a/c he denies that
 he is traveling with her. He says he just met her in the airport. He remains on the a/c & continues to JFK.

 The #2, Cindy, comes to me & says that the female customer in 15A pushed her & told her to "move". Another gate agent arrives & I go over with
 him the 3 situations we are dealing with. I also inform the captain about the woman in 15A. As I'm coming out of the cockpit, the woman from 15A is
 standing in the forward galley. She wants to discuss the situation. I immediately direct her to the agent in the galley.
 The agent who was dealing with the intoxicated customer comes to the cockpit & tells myself & the captain he thinks she is okay & is just an
 "airhead". Based on the feedback from the crew, I disagree & request to have her removed. I leave the cockpit & go towards the back of the a/c.
 The #3 tells me the agent said he doesn't want to remove her because "it will cause a scene". I meet the CRO in the galley & point out the
 intoxicated customer. When I return to the front galley, 15A is talking to a gate agent. Cindy tells me the woman denies any wrongdoing & accuses
 Cindy of being a racist. I did not hear any of the discussions between the woman & the gate agent. At this point, things are at a standstill. The
 intoxicated girl has still not been removed & the woman from 15A is still on the a/c. She starts talking to the customers in the front of the plane. She
 has an audience in 1A (originally seated in 3F) & also in 1F.

 Finally, the CRO is bringing the man & the intoxicated girl to the front of the a/c. It's at this point, the woman from 15A sees them & says something
 about only "black people are being removed from this flight". This is not true. There are other African Americans on the flight. At this time, the man is
 allowed to stay as he is not really with the girl. The girl is mouthing off in the aisle & will not get off the plane. One of the agents whispers to me that
 1F is filming & if she doesn't stop, he will remove her. I then hear him tell the woman from 15A she is being booked on the LAX flt in the morning. I
 do not know if he ever addressed the fact that she pushed the #2.

 Airport Police arrive just as 15A is leaving the a/c. 3 officers in the front of the a/c & 1 officer enters from the back. They are able to get the girl
 towards the front galley. I am standing in the hallway in order to protect the cockpit. The girl is mouthing off & cursing at the officers. Cindy tells me
 one of the officers pushed the intoxicated girl. 1F is filming the girl's removal from the a/c. The captain told me he saw the girl strike one of the
 officers. I saw her being led away in handcuffs.

 I realize there were multiple issues going on at one time. However, I feel the situations were handled inappropriately by the gate agents & the CRO.
 The process took too long & gave the impression JetBlue was not in control of the situation.

 Event Details

    Did the customer request follow-up with customer                           No
    commitment?
    Do you recommend customer commitment follow-up?                            No

    Did this happen in MINT?                                                   No

 Customer/Witness Info



Generated by SMS for Gentile, Gioia at 08 May 2019 12:27.                                                                                       Page 1 of 2


                                                                                  JB 000655
                                                CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                      Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 25 of 27


IIR - Inflight Customer Service Statement
eReport ICSS178-16

   Customer Name                      Gender       Seat Assignment    Customer Name                    Gender       Seat
                                                                                                                    Assignment
                                                                      N/A

   Address, City, State, Zip                       PNR Number         Address, City, State, Zip                     PNR Number



                                                   Phone (xxx) xxx-                                                 Phone (xxx) xxx-xxxx
                                                   xxxx




   Witness Name                Seat Assignment                        Witness Name                Seat Assignment



   Phone (xxx) xxx-xxxx        PNR Number                             Phone (xxx) xxx-xxxx        PNR Number



 Crew Info
 Captain                  Evangelos Constantinou

 First Officer            Jahan Hamid

 Flight Attendant 1       Lisa Hill

 Flight Attendant 2       Cynthia Pancerman

 Flight Attendant 3       Nicole Stewart

 Flight Attendant 4

 ICSR

    Jumpseat (if relevant to Event/Concern)

                                           Name                       Occupant Type




Generated by SMS for Gentile, Gioia at 08 May 2019 12:27.                                                               Page 2 of 2


                                                                                 JB 000656
                                               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                    Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 26 of 27


IIR - Inflight Customer Service Statement
eReport ICSS180-16


Date and
Time

First Name


Last Name
                02/06/16 11:51


                Cindy


                Pancerman
                                        CM ID


                                        Crew Base

                                        Inflight
                                        Team
                                                        -JFK


                                                         A Falcone
                                                                                Tail No


                                                                                Aircraft
                                                                                Type

                                                                                Flight No
                                                                                               Airbus A320


                                                                                               358
                                                                                                                        Departure


                                                                                                                        Destination


                                                                                                                        Diversion
                                                                                                                                        BUR


                                                                                                                                        JFK



                                                                                                                        City
                                        Leader
Title/Brief     Pushed by passenger
Description

 Narrative
     Document specific actions associated with the incident
     This form is a LEGAL document
     Omit personal feelings and opinions
     If multiple incidents occurred during the flight, submit a SEPARATE report for each
    one

   Service Failure/Customer Statement              Crewmember related
   Type


  Event/Concern Description
 Pax seated in 15A, Fatima Wachuku, was one of the last pax to board. I was in the aisle closing bins when she approached me and began
 complaining that the overhead bins by her seat were full. I went to open them to see if there was space and she put her hand on my arm and started
 to push me. I asked her why she was pushing me and she said " You are in my way. move!" She continued to push me. I went to the front of the
 aircraft and informed the #1 of the situation.
 A gate agent went to speak to her and brought her to the front of the aircraft where I was standing. She began defaming my character and calling
 me racist. She said she dared me to fing someone to back up my story. I walked to the back of the aircraft. She was allowed to stay on the aircraft
 for almost 1/2 an hour talking to other passengers while continuing to call me racist and causing a mob mentality. The ground crew allowed it and
 did nothing to stop her. I began to feel unsafe.
 When the police arrived she quickly exited the aircraft.

 Event Details

    Did the customer request follow-up with customer
    commitment?
    Do you recommend customer commitment follow-up?

    Did this happen in MINT?                                               No

 Customer/Witness Info
   Customer Name                    Gender            Seat Assignment             Customer Name                    Gender           Seat
                                                                                                                                    Assignment
                                                                                  Fatima Wachuku

   Address, City, State, Zip                          PNR Number                  Address, City, State, Zip                         PNR Number



                                                      Phone (xxx) xxx-                                                              Phone (xxx) xxx-xxxx
                                                      xxxx




   Witness Name                Seat Assignment                                    Witness Name                Seat Assignment



   Phone (xxx) xxx-xxxx        PNR Number                                         Phone (xxx) xxx-xxxx        PNR Number



 Crew Info



Generated by SMS for Gentile, Gioia at 08 May 2019 12:28.                                                                               Page 1 of 2


                                                                               JB 000657
                                             CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                      Case 2:18-cv-01510-RSM Document 48 Filed 05/24/19 Page 27 of 27


IIR - Inflight Customer Service Statement
eReport ICSS180-16

 Captain

 First Officer

 Flight Attendant 1

 Flight Attendant 2

 Flight Attendant 3

 Flight Attendant 4

 ICSR

    Jumpseat (if relevant to Event/Concern)

                                        Name                Occupant Type




Generated by SMS for Gentile, Gioia at 08 May 2019 12:28.                          Page 2 of 2


                                                                              JB 000658
                                            CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
